Citation Nr: 0733344	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-25 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (claimed as asbestosis).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection for chronic 
obstructive pulmonary disease (claimed as asbestosis) is 
warranted due to reported asbestos exposure in-service.

In an April 2004 statement, the veteran reports that he was 
granted disability benefits from the Social Security 
Administration (SSA) in 1986 due to his lung condition.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007); see also Diorio v. 
Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  For this reason, 
this appeal must be remanded.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision. See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The veteran has not been afforded a VA examination.  The 
evidence of record indicates that the veteran was diagnosed 
with asbestosis, by way of an x-ray and CAT of the chest, in 
February 2004 by Dr. P.D.  However, Dr. P.D. did not render 
an opinion as to whether the veteran's asbestosis is related 
to the veteran's reported in-service asbestos exposure.  
Therefore, the claim must be remanded for a VA examination.  
The examiner should comment on the diagnosis of Dr. P.D. as 
well as state to whether any diagnosed lung disability is 
related to reported in-service asbestos exposure.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request, directly from 
the SSA, complete copies of any 
determination on a claim for disability 
benefits from that agency, together with 
the medical records that served as the 
basis for any such determination.  All 
attempts to fulfill this development 
should be documented in the claims file.  
If the search for these records is 
negative, that should be noted and the 
veteran must be informed in writing.

2.  The RO should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset 
and etiology of any lung disability found 
to be present.  The claims folder should 
be made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
set forth in detail.  All lung 
disabilities found to be present should 
be diagnosed, and the examiner must 
specifically rule in or exclude a 
diagnosis of asbestosis.  The examiner 
must opine as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that any lung disability 
found to be present had its onset in or 
is related to service, to specifically 
include the veteran's reported in-service 
exposure to asbestos.  In offering this 
assessment, the examiner must also 
comment on Dr. P.D.'s evaluation and 
diagnosis of the veteran, dated February 
2004.  The rationale for any opinion 
expressed should be provided in a legible 
report.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran and his representative an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




